Citation Nr: 1235036	
Decision Date: 10/10/12    Archive Date: 10/17/12

DOCKET NO.  09-46 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a previously denied service connection claim for a left knee disability.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

A.E.H. Gibson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1951 to January 1952.
This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

After careful consideration, and for the reasons set forth below, the Board finds that additional development of the record is necessary before the issue on appeal may be decided on its merits.  

The Veteran has requested a video conference hearing.  See Election form dated December 16, 2009.  By letter, the Veteran was notified this hearing would take place August 6, 2012.  See Letter dated June 29, 2012.  The Veteran mailed a request for the hearing to be postponed so as to prepare his case, which was received by the Board on August 16, 2012.  See Election form dated July 25, 2012.  To date, the hearing has not been rescheduled.

The Veteran has a right to a hearing before the issuance of a Board decision.  Bernard v. Brown, 4 Vet. App. 384, 292 (1993) (citing to 38 U.S.C.A. § 7104 (West 1991); 38 C.F.R. §§ 3.103(a) and (c), 19.9, 19.25, 20.704 (2011).  Therefore, he must be afforded an opportunity to appear at a hearing before a VLJ prior to the Board's adjudication of his claim.  Since such hearings are scheduled by the RO, the Board must remand the case to the RO for that purpose, to ensure full compliance with due process requirements.  See 38 C.F.R. §§ 20.704, 20.1304 (2011).

Accordingly, the case is REMANDED to the RO for the following action:

The RO should make arrangements to schedule the Veteran for a video hearing before a Veterans Law Judge.  Timely notice of the date, time, and place of the hearing should be afforded to the Veteran and his representative by letter mailed to the current address of record

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


